Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first movement element for”, “a movement detector to detect”, “a touching element for”, and “an imaging device for” in claim 32; “a communication connection element” in claim 36; “a second movement element” in claim 37.  The structure for these limitations can be found in Figure 2a and para. [0045], [0069], [0070], and [0094].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 22, the specification does not describe determining by the testing apparatus a location of the device with respect to the testing apparatus by capturing an image or images of the device.  The Applicant relies on para. [0044] for support for the amendment.  Paragraph [0044] recites “The testing apparatus 1 then determines 502 the location of the device 30 e.g. by capturing image or images of the .  There is no algorithm or process described that takes a captured image or images of the device and produces a location of the device with respect to the testing apparatus.  In other words, the algorithm or steps/procedure taken to determine, by the testing apparatus, a location of the device with respect to the testing apparatus by capturing an image or images of the device is not described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended to determine the location of the device with respect to the testing apparatus.
	Claims 23-31 do not cure the deficiencies of claim 32 and are rejected for being dependent on claim 22.
	Regarding claim 32, the specification does not describe wherein the apparatus is configured to determine a location of the device with respect to the apparatus by the image analyses element based on a captured image or images of the device.  The Applicant relies on para. [0044] for support for the amendment.  Paragraph [0044] recites “The testing apparatus 1 then determines 502 the location of the device 30 e.g. by capturing image or images of the device 30 and/or on the basis of location information of the gripping head 5”, but is silent regarding an image analyses element.  Additionally, para. [0060] recites “The image analyses element 27 may examine contents of image(s) captured by the camera(s) 16 and determine, for example, how an image shown by a display of the device has changed as a response to an actuator, such as a touch on the touch screen of the device 30.  However, there is no mention of an image analyses element determining the location of the device with respect to the apparatus.  Also, there is no description of how the location is determined.  There is no algorithm or process described that takes a captured image or images of the device and produces a location of the device with respect to the testing apparatus.  In other words, the algorithm or steps/procedure taken to determine a location of the device with respect to the apparatus by the image analyses element based on a captured image or images of the device is not described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended to determine the location of the device with respect to the apparatus.
  	Claims 33-37 do not cure the deficiencies of claim 32 and are rejected for being dependent on claim 32.
	Regarding claim 38, the specification does not describe the machine readable instructions, when executed by a processor, causing the apparatus to determine a location of the device with respect to the testing apparatus by capturing an image or images of the device.  The Applicant relies on para. [0044] for support for the amendment.  Paragraph [0044] recites “The testing apparatus 1 then determines 502 the location of the device 30 e.g. by capturing image or images of the device 30 and/or on the basis of location information of the gripping head 5”, but is silent regarding a description of how the location is determined.  There is no algorithm or process described that takes a captured image or images of the device and produces a location of the device with respect to the testing apparatus.  In other words, the algorithm or steps/procedure taken to determine a location of the device with respect to the testing apparatus by capturing an image or images of the device is not described with sufficient 
	Regarding claim 39, the specification does not describe means for detecting at least one of a location and a position of the device by capturing image or images of the device.  The Applicant relies on para. [0044] for support for the amendment.  The para. [0044] recites “The testing apparatus 1 then determines 502 the location of the device 30 e.g. by capturing image or images of the device 30 and/or on the basis of location information of the gripping head 5”, but is silent regarding any structure for detecting at least one of a location and a position of the device by capturing image or images of the device.  Additionally, para. [0060] recites “The image analyses element 27 may examine contents of image(s) captured by the camera(s) 16 and determine, for example, how an image shown by a display of the device has changed as a response to an actuator, such as a touch on the touch screen of the device 30.  However, there is no mention of detecting at least one of a location and a position of the device.  There is no algorithm or process described that takes a captured image or images of the device and produces a location of the device.  In other words, the algorithm or steps/procedure taken to determine, by the testing apparatus, a location of the device with respect to the testing apparatus by capturing an image or images of the device is not described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended to determine the location of the device with respect to the testing apparatus.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 32-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the apparatus" in line 8 and 20.  There is insufficient antecedent basis for this limitation in the claim.  Claim 32 only recites “A testing apparatus”, but it is unclear as to what “the apparatus” refers or if “the apparatus is separate or a part of “a testing apparatus”.
Claims 33-37 do not cure the deficiencies of claim 32 and are rejected for being dependent on claim 32.
Claim 38 recites the limitation "the location of suction inlets" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  There is no previous mention of suction inlets so one of ordinary skill in the art would not know the location of the suction inlets.
	Regarding claim 39, claim limitation “means for detecting at least one of a location and a position of the device by capturing image or images of the device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph [0044] recites “The testing apparatus 1 then determines 502 the location of the device 30 e.g. by capturing image or images of the device 30 and/or on the basis of location information of the gripping head 5”, but is silent regarding any detecting at least one of a location and a position of the device by capturing image or images of the device.  Additionally, para. [0060] recites “The image analyses element 27 may examine contents of image(s) captured by the camera(s) 16 and determine, for example, how an image shown by a display of the device has changed as a response to an actuator, such as a touch on the touch screen of the device 30.  However, there is no mention of detecting at least one of a location and a position of the device.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-24 and 27-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diperna et al., US 2016/0187876 A1 (on IDS), and further in view of “Position and Suction Control of a Reconfigurable Robotic Gripper”, Tsourveloudis et al..
Referring to claim 22:
In para. 0014, Diperna et al. disclose a Smart Box apparatus comprising robotics that allows the smart device to be moved in the x, y, and z directions.  Additionally, in para. 0105-0106, Diperna et al. discloses a custom phone holder for holding the phone. However, Diperna et al. do not explicitly disclose setting the device on a gripping head of the testing apparatus so that the device is at a location of suction inlets of the gripping head; generating underpressure through the suction inlet of the gripping head to draw the device towards grippers of the gripping head by a suction force.  Under 
In para. 0107, Diperna et al. disclose obtaining information of the device. 
In para. 0074 and 0110-0111, Diperna et al. disclose using the obtained information for selecting a test procedure for the device and starting the selected test procedure. 

In para. 0074, Diperna et al. disclose selecting a property to be tested from a set of properties of the test procedure and activating a testing element adapted for the selected property. 	
In para. 0125-0126, Diperna et al. disclose receiving a response of the device to the tested property and analyzing the response to determine whether the tested property is properly functioning. 
In para. 0068 and 0075, Diperna et al. disclose 2examining whether the set of properties comprises one or more tests not yet performed for the device; and if so, selecting a test among the one or more tests not yet performed (para. 0075--some tests are performed simultaneously and others are performed serially, the tests are performed until all of the tests are performed); and performing the test procedure for the selected test (0068--a pass/fail determination is made and the subsequent test is performed).  
Referring to claim 23, Diperna et al. disclose determining by the testing apparatus a location of at least one of a display (para. 0109), one or more buttons (para. 0109), one or more sockets (para. 0161 and 0163—robotics move and position the smart device), one or more microphones (para. 0161—robotics move and position the smart device), one or more loudspeakers (para. 0154-0155—robotics move and position the smart device), a front camera (para. 0144—robotics move and position the smart device), a back camera of the device (para. 0144).  

 Referring to claim 27, in para. 0082, Diperna et al. disclose comprising: comparing the response of the device to a reference response; and if the response differs from the reference response, providing an indication that the device did not correctly.  
Referring to claim 28, in para. 0067, 0109, 0123, 0127, searching a location of a touch panel of the device (para. 0109—location of soft buttons); moving a touching element above the touch panel (para. 0067, 0123, 0127); putting the touching element on a surface of the touch panel (para. 0067—actuating a button, 0123, 0127); and retracting the touching element from the surface of the touch panel (para. 0067, 0123, 0127).  
Referring to claim 29, in para. 0129, Diperna et al. disclose sliding the touching element on the surface of the touch panel to imitate a sliding touch (multi-point touch).  
Referring to claim 30, Diperna et al. disclose wherein the property of the device to be tested comprises one or more of the following: a display of the device (para. 0120); 4a touch panel (para. 0120); a microphone (para. 0150); a loudspeaker (para. 0167); a camera (para. 0139); a button (para. 0113); a wireless communication element (para. 0097—Bluetooth); charging of a battery (para. 0236); a vibration engine (para. 0202); plug-and-socket type of interfaces (para. 0163, 0114); an ambient light sensor (para. 0230); one or more sensors of the device (para. 0229—gravity sensor).  

Referring to claim 32:
In para. 0014, Diperna et al. disclose a testing apparatus comprising: a frame.
In para. 0014, Diperna et al. disclose a Smart Box apparatus comprising robotics that allows the smart device to be moved in the x, y, and z directions.  Additionally, in para. 0105-0106, Diperna et al. disclose a custom phone holder for holding the phone (a gripper head).  However, Diperna et al. do not explicitly disclose said gripping head having suction inlets for gripping a device, wherein the gripping head is configured to receive the device and the apparatus is configured to generate underpressure through the suction inlets to keep the device attached with the gripping head during testing the device.  Under Section 2. Control Fundamentals, Tsourveloudis et al. disclose a gripping head of the testing apparatus and suction inlets of the gripping head, and generating underpressure through the suction inlet of the gripping head to draw the device towards grippers of the gripping head by a suction force (suction is generated as a consequence of pressure differential developed within each suction unit when a panel of material is held against its surface.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the gripping head with suction of Tsourveloudis et al. into the SmartBox of Diperna et al.  A person of ordinary skill in the art would have been motivated to make the modification because suction (due to its nonintrusive and non-incisive characteristics) offers high gripping strength, low cost and ease of implementation (see Tsourveloudis et al.: Introduction).  Additionally, the suction 
In para. 0014 and 0067, Diperna et al. disclose a first movement element for moving the gripping head with respect to the frame; a movement detector to detect at least one of a location and a position of the device (a Smart Box apparatus comprising robotics that allows the smart device to be moved in the x, y, and z directions).
In para. 0081, Diperna et al. disclose 5a touching element for touching the device (a robotic stylus).
In para. 0088, Diperna et al. disclose an imaging device for capturing images of the device.
In para. 0109, Diperna et al. disclose a motion information processing element (the QR code and robotics in combination with the system controller can be used to perform an x-y calibration on the phone to determine its precise location).
In para. 0083 and 0088, Diperna et al. disclose an image analyses element (a camera captures the DUT display and software compares the capture to a reference image).
In para. 0083, Diperna et al. disclose a display for generating visual information for capturing by the device (image plate).
In para. 0081, Diperna et al. disclose a set of sensors for examining operations of the device.

In para. 0014, 0067, and 0109, Diperna et al. disclose wherein the apparatus is configured to determine location of the device with respect to the apparatus by the motion information processing element on the basis of location information of the gripping head.  
Referring to claim 33, Diperna et al. disclose wherein the set of sensors comprise at least one of: a microphone (para. 0158), a radio receiver for short range communication (para. 0220), an accelerometer (para. 0207); a compass (para. 0233); a fingerprint reading sensor (para. 0243).
Referring to claim 34, Diperna et al. disclose wherein the set of actuators comprise at least one of: a loudspeaker (para. 0200), a light source (para. 0212), a radio transmitter (para. 0222-0223).  
Referring to claim 35, in para. 0114 and 0163, Diperna et al. disclose one or more plugs adapted to be inserted in a socket of the device for testing the interface connected with the socket. 
Referring to claim 36, in para. 0189 and 0222-0223, Diperna et al. disclose a communication connection element for communicating with the device.  
Referring to claim 37, In Figure 3 and in para. 0014 and 0067, Diperna et al. disclose a second movement element for moving the first movement element in a direction perpendicular to the movement direction of the gripping head (the platform can be moved in the x and y directions using two different movement elements).  

In para. 0018, 0072, and 0083, Diperna et al. disclose a computer program product comprising a non-transitory storage medium with machine readable instructions (a memory, logic, and software) configured to enable an apparatus ( a computer, hardware) to tests a device, the machine readable instructions (logic, software) executed by a processor (a computer, hardware).
In para. 0014, Diperna et al. disclose a Smart Box apparatus comprising robotics that allows the smart device to be moved in the x, y, and z directions.  Additionally, in para. 0105-0106, Diperna et al. discloses a custom phone holder for holding the phone.  However, Diperna et al. do not explicitly disclose setting the device to a gripping head of the testing apparatus so that the device is at the location of suction inlets of the gripping head and generating underpressure through the suction inlet.  Under Section 2. Control Fundamentals, Tsourveloudis et al. disclose a gripper used to set the device on a gripper head and a gripping head of the testing apparatus with suction inlets, and generating underpressure through the suction inlet (suction is generated as a consequence of pressure differential developed within each suction unit when a panel of material is held against its surface.  The gripper of Tsourveloudis et al. could be used to set the device on the phone holder of Diperna et al.  Additionally, the suction inlets of the gripper of Tsourveloudis et al. could be used in the phone holder of Diperna et al.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the gripping head with suction of Tsourveloudis et al. and the suction holder into the SmartBox and phone holder of Diperna et al.  A person of ordinary skill in the art would have been motivated to make the modification because suction (due to its 
In para. 0107, Diperna et al. disclose machine readable instructions, when executed by a processor, cause the apparatus to obtain information of the device. 
In para. 0074 and 0110-0111, Diperna et al. disclose machine readable instructions, when executed by a processor, cause the apparatus to use the obtained information for selecting a test procedure for the device and start the selected test procedure. 
In para. 0109, Diperna et al. disclose machine readable instructions, when executed by a processor, cause the apparatus to determine a location of the device with respect to the testing apparatus on the basis of location information of the gripping head (x-y calibration). 
In para. 0074, Diperna et al. disclose machine readable instructions, when executed by a processor, cause the apparatus to select a property to be tested from a set of properties of the test procedure and activate a testing element adapted for the selected property. 	
In para. 0125-0126, Diperna et al. disclose machine readable instructions, when executed by a processor, cause the apparatus to receive a response of the device to 
In para. 0068 and 0075, Diperna et al. disclose machine readable instructions, when executed by a processor, cause the apparatus to 2examine whether the set of properties comprises one or more tests not yet performed for the device; and if so, select a test among the one or more tests not yet performed (para. 0075--some tests are performed simultaneously and others are performed serially, the tests are performed until all of the tests are performed); and perform the test procedure for the selected test (0068--a pass/fail determination is made and the subsequent test is performed).  
Referring to claim 39:
In para. 0014, Diperna et al. disclose a Smart Box apparatus comprising robotics that allows the smart device to be moved in the x, y, and z directions.  Additionally, in para. 0105-0106, Diperna et al. discloses a custom phone holder for holding the phone (a gripper means).  However, Diperna et al. do not explicitly disclose a means for gripping a device to be tested comprising suction inlets; 8means for setting the device to the means for gripping so that the device is at the location of suction inlets of the means for gripping; means for generating underpressure through the suction inlets to keep the device attached with the means for gripping during testing of the device.  Under Section 2. Control Fundamentals, Tsourveloudis et al. disclose a gripper used to set the device on a gripper head and a gripping head of the testing apparatus with suction inlets, and generating underpressure through the suction inlet of the gripping head to draw the device towards grippers of the gripping head by a suction force (suction is generated as 
In para. 0014 and 0067, Diperna et al. disclose means for moving the means for gripping (a Smart Box apparatus comprising robotics that allows the smart device to be moved in the x, y, and z directions).
In para. 0109, Diperna et al. disclose means for detecting at least one of a location and a position of the device by on the basis of location information of the gripping head (x-y calibration).
In para. 0081, Diperna et al. disclose means for touching the device (a robotic stylus).

In para. 0083, Diperna et al. disclose a means for generating visual information to be captured by the device (image plate).
In para. 0081, Diperna et al. disclose means for examining operations of the device (a set of sensors).
In para. 0081, 0214, and 0220, Diperna et al. disclose means for providing signals for reception by the device.
In para. 0114, Diperna et al. disclose and means for providing electric connection with a socket of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0089522 A1 discloses using a camera to determine locations on a device.
US 2017/0052527 A1 discloses mobile device test fixture.
US 9,283,672 B1 discloses robotic testing of mobile devices.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113